ELECTRONIC RECORD




COA#       01-15-00021-CR                        OFFENSE:        19.03 (Capital Murder)

           Obed Joseph Rodriguez v. The
STYLE:     state of Texas                        COUNTY:         Harris

COA DISPOSITION:       DISMISS                   TRIAL COURT:    208th District Court



DATE: 02/19/2015                  Publish: NO    TC CASE #:      1399946




                        IN THE COURT OF CRIMINAL APPEALS



         Obed Joseph Rodriguez v. The State
STYLE:   of Texas                                     CCA#:

           PftQS£                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                      JUDGE:

DATE:     OS         'JZ0'J-                          SIGNED:                           PC:

JUDGE:       /^4 tUA***-^                             PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD